Citation Nr: 1646432	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-24 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected thoracolumbar and cervical spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Her Husband



ATTORNEY FOR THE BOARD

R. Drummer


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 2000 to February 2008 during the Gulf War Era.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claim folder.


FINDING OF FACT

The Veteran's migraine headache disorder had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for a migraine headache disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303 (d) (2015).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a) (2015), including organic diseases of the nervous system.  See 38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Under this presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.303(b) (2015); Walker, 708 F.3d at 1338.  

The Board notes that a July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.


When the condition noted during service is not shown to be chronic at the time, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under the presumption for chronic diseases.  Id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Id. 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system under 38 C.F.R. § 3.309(a) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  This presumption may be rebutted by affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(d) (2015).

Here, the Veteran is shown to have a current diagnosis of migraine headaches, as diagnosed on VA examination in November 2010.  Also of record is an earlier VA examination report dated in March 2008, just one month following the Veteran's separation from service, showing that she complained of headaches, although a headache disorder was not diagnosed at that time.  Thereafter, a VA outpatient treatment record dated February 13, 2009 shows that the Veteran was diagnosed as having migraine headaches.  At that time, she stated that she had awakened with a migraine headache on Monday (February 9, 2009) which had lasted for two days.     

The Board finds that the evidence supports a finding of service connection for migraine headaches.  The Veteran was separated from service on February 4, 2008.  The lay and medical evidence of record shows the presence of migraine headaches as early as February 9, 2009.  Although this is five days past the one year mark, in light of the Veteran's earlier complaints of headaches on post-service VA examination in March 2008, just one month following her separation from service, the Board resolves reasonable doubt in her favor and finds that her migraine headaches manifested to a degree of 10 percent within one year from the date of her separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a), 4.124a, Diagnostic Code 8100 (2015).  Accordingly, service connection for migraine headaches is established.  


ORDER

Entitlement to service connection for migraine headaches is granted.



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





